internal_revenue_service number release date index number ------------------------------- ------------------------------------ ----------------------------- ----------------------------- in re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-161328-05 date date legend date grantor_trust trust child child individual individual individual individual individual date child date trustee trustee trust ----------------- ----------------------------------------------------------------------------------------------- ---------------------- ----------------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------------- ----------------------- ------------------------------------- ------------------------------ ------------------------ --------------------- --------------------- ------------------ ------------------------- ----------------------- ------------------------- -------------------------- ------------------- ------------------------ ----------------------------------------------------------------------------------------------- ----------------------- dear ----------------------------- this is in response to your authorized representative’s letter dated article first paragraph a of trust provides that the trustee shall pay all or plr-161328-05 date requesting rulings on the gift estate and generation-skipping_transfer gst tax consequences of the partition of trusts that are exempt from the application of the gst tax under sec_2601 of the internal_revenue_code the facts and representations submitted are summarized as follows on date grantor established trust and trust irrevocable trusts trust was established for the benefit of child and child 1’s descendants trust was established for the benefit of child and child 2’s descendants the dispositive provisions of trust and trust are identical with the exception of the identity of the beneficiaries grantor allocated a portion of his gst_exemption to trust and trust in an amount equal to the value of property transferred to trust and trust effective as of date thus trust and trust each have inclusion ratios of zero so much of the net_income and all or so much of the principal to one or more of the beneficiary and the descendants of the beneficiary living from time to time as the trustee in her sole and absolute discretion shall deem necessary to provide for the health maintenance support or education of such persons article first paragraph a of trust provides that after the beneficiary attains the age of thirty years the trustee shall be authorized to distribute to the beneficiary so much of the principal as the trustee in her sole and absolute discretion deems advisable for the purchase of a home or establishment of or investment in a business by such beneficiary beneficiary if his trust shall not have sooner terminated by complete distribution of all of the principal and income pursuant to subparagraphs and the trustee shall divide the beneficiary’s trust as it shall then exist into shares for the then living issue of the beneficiary per stirpes or if none for the then living issue of grantor per stirpes if no descendants of the beneficiary or grantor are then living the trustee shall divide the beneficiary’s trust into separate equal shares so as to provide one equal share for each of the then living children of individual individual and individual and one equal share for the then living issue collectively of the children who are then deceased leaving issue then living the trustee shall further subdivide each share provided for the then living issue collectively of each of the children who are then deceased into subshares for such issue per stirpes if no issue of grantor the beneficiary individual individual or individual are living then upon the beneficiary’s death the trustee shall divide the beneficiary’s trust into separate equal shares so as to provide one equal share for each of the then living grandchildren of individual and individual and one equal share for the then living issue collectively of each deceased grandchild of individual and individual who leaves issue then living and the trustee shall further subdivide the share provided for any deceased grandchild into subshares for his or her article first paragraph a of trust provides that upon the death of the article first paragraph d provides that if any child is born to or adopted by article first paragraph b provides that if upon termination of any trust under plr-161328-05 then living issue per stirpes provided that for the purposes of the partition and distribution grantor shall be treated as then deceased each share and subshare so provided under subparagraph shall be held in further separate trust for the person for whom the same is provided the beneficiary of the trust in accordance with the provisions of subparagraphs and of paragraph a article first there is no one living to whom any principal or income may be distributed the trustee shall pay over the balance of the trust estate as it shall then exist to the then living children of individual and individual in equal shares provided that any child who has at any time made a contribution of property to this trust shall be treated as then deceased grantor subsequent to the date of this agreement the trustee shall set_aside out of the property then held hereunder a separate trust the new trust for such child as follows the new trust shall be funded with property having a value equal to the value of an equal share of all principal and accumulated and accrued income then held hereunder if the same were divided into separate equal shares so as to provide one equal share for each then living child of grantor and one share for each then deceased child of grantor leaving issue then living each separate share then held shall contribute to the new trust that percentage of the value of the new trust determined in accordance with subparagraph as is equal to the ratio of the value of the separate share including all accumulated and accrued income to the entire value of the property including all accumulated and accrued income held under trust the new trust provided for a child of grantor born or adopted after the date of the trust agreement shall be held in further separate trust for the child the beneficiary of the trust in accordance with the provisions of trust previously terminated shall terminate twenty-one years after the death of the last survivor of the issue of individual and individual or upon the earlier death of all of the issue of the children of individual and individual whether or not in being on the date hereof upon such termination the trustee shall pay over the principal of each trust as it shall then exist to the person or persons entitled to the income and in the same shares and proportions any trust created under trust and no person who is a_related_or_subordinate_party as defined in sec_672 to any person who contributed_property to any trust created under trust shall become a trustee article sixth provides in part that no person who is also beneficially interested in article first paragraph e provides that any trust under article first not on date child grantor’s third child was born plr-161328-05 on date trustee as trustee of trust and trustee as trustee of trust executed declarations of partition of trust for trust and trust and pursuant to article first paragraph d of the trusts a separate trust trust was established trust was funded with property having a value equal to the value of an equal share of all principal and accumulated and accrued income then held for each then living child of grantor_trust and trust were each divided and severed on a fractional basis and trust received a pro_rata portion of each asset held in trust and trust the trustees of each of trust and trust distributed one-third of the assets of each trust held on date to the trustee of trust in trust for the benefit of child trustee was appointed trustee of trust there have been no additional separate trusts established after trust the following rulings have been requested the partition of trust and trust to create trust will not affect the allocation of gst_exemption to trust and trust and trust will have an inclusion_ratio of zero so that distributions from trust will not be subject_to gst tax under sec_2601 the partition of trust and trust will not cause any beneficiary to have made a taxable gift_for purposes of sec_2501 the partition of trust and trust will not cause trust or its transferor trusts trust and trust to be included in the gross_estate of any beneficiary under sec_2033 sec_2036 sec_2037 and sec_2038 trust will be treated as a separate taxpayer under sec_643 and trust trust and trust are qualified trusts so that the transfer of assets to trust will not constitute an accumulation_distribution under sec_665 sec_2601 imposes a tax on every generation-skipping_transfer sec_2642 provides that if a_trust is severed in a qualified_severance ruling_request the trusts resulting from such severance shall be treated as separate trusts thereafter for purposes of chapter partition of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that the term qualified_severance means the sec_2642 provides that a severance pursuant to sec_2642 may plr-161328-05 be made at any time in this case as a result of grantor’s allocation of gst_exemption to trust and trust trust and trust each have inclusion ratios of zero further the provisions of trust and trust require the trustees of the trusts to establish separate trusts upon the birth or adoption of a child by grantor subsequent to the dates trust and trust were established accordingly the date partition of trust and trust to create trust does not affect grantor’s prior allocation of gst_exemption to trust and trust in addition the partition of trust and trust was made on a fractional basis and the terms of trust are identical to those of trust and trust with the exception of the identity of the beneficiaries and provide for the same succession of interests accordingly the partition of trust and trust are qualified severances within the meaning of sec_2642 and trust trust and trust will be treated as separate trusts for purposes of chapter the qualified_severance of trust and trust does not affect grantor’s allocation of gst_exemption to those trusts thus distributions from trust will likewise not be subject_to gst tax under sec_2601 ruling_request gift during the calendar_year by any individual whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides in part that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax trusts to establish separate trusts upon the birth or adoption of a child by grantor subsequent to the dates trust and trust were established after the partition of trust and trust to create trust each beneficiary will have substantially the same beneficial_interest as he or she had under trust and trust prior to the partition because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed partition and because the terms of trust and trust require the creation of a separate trust upon the birth of child no transfer of property will be deemed to occur as a result of the partition accordingly the partition of trust and trust to create trust and the pro_rata allocation of the assets of trust and trust to trust will not result in a transfer subject_to gift_tax under sec_2501 by any of the beneficiaries sec_2501 imposes a tax for each calendar_year on the transfer of property by sec_2511 provides that subject_to certain limitations the gift_tax applies in this case the provisions of trust and trust require the trustees of the plr-161328-05 ruling_request sec_2036 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceeds five percent of the value of such property include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death property of any interest therein except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property respective instruments does not constitute a transfer within the meaning of the beneficiaries of the trusts will have the same interest after the partition as they had prior to the partition we therefore conclude that the partition of trust and trust will not cause the interest of any beneficiary of trust trust or trust to be includible in the beneficiary’s gross_estate under in order for to apply the decedent must have made a transfer of sec_2038 provides generally that the value of the gross_estate shall in the present case the partition of trust and trust as required in their sec_661 provides that in any taxable_year a deduction is allowed in sec_643 provides that for purposes of subchapter_j under regulations trust trust and trust will each have a different beneficiary therefore plr-161328-05 ruling_request prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 based solely on the facts and representations submitted we conclude that trust trust and trust will be treated as separate taxpayers for federal_income_tax purposes ruling_request computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based solely on the facts and representations submitted we conclude that the partitioning of trust and trust to create trust is not a distribution under sec_661 or sec_1_661_a_-2 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect while this office has not verified any of the material sec_1_661_a_-2 provides that gain_or_loss is realized by the trust or estate sec_662 provides that there shall be included in the gross_income of a the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied plr-161328-05 submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we refuse to rule on the income_tax consequences of the transaction discussed in this letter of the code provides that it may not be used or cited as precedent being sent to your authorized representative these rulings are directed only to the taxpayer requesting it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely james f hogan james f hogan senior technician reviewer branch passthroughs special industries enclosures copy of letter for sec_6110 purposes copy of letter
